                                               Case 20-12821-mkn            Doc 89     Entered 06/23/20 10:22:07       Page 1 of 6




                                         1

                                         2

                                         3

                                         4 Entered on Docket
                                           June 23, 2020
                                       ___________________________________________________________________
                                         5

                                         6   BRETT A. AXELROD, ESQ.
                                             Nevada Bar No. 5859
                                         7   FOX ROTHSCHILD LLP
                                             1980 Festival Plaza Drive, Suite 700
                                         8   Las Vegas, Nevada 89135
                                         9   Telephone: (702) 262-6899
                                             Facsimile: (702) 597-5503
                                        10   Email: baxelrod@foxrothschild.com
                                             [Proposed] Counsel for Debtor
                                        11
1980 Festival Plaza Drive, Suite 700




                                        12                                 UNITED STATES BANKRUPTCY COURT
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                                     DISTRICT OF NEVADA
          (702) 262-6899




                                        13

                                        14    In re                                                 Case No. BK-S-20-12821-mkn
                                        15
                                                   PETERSEN-DEAN, INC.,                             Chapter 11
                                        16
                                                                                     Debtor.        ORDER PURSUANT TO 11 U.S.C. §§ 363,
                                        17                                                          1107 AND 1108: (I) AUTHORIZING
                                                                                                    CONTINUED USE OF PREPETITION
                                        18                                                          BANK ACCOUNTS; AND
                                        19                                                          (II) GRANTING RELATED RELIEF

                                        20                                                          Hearing Date: June 22, 2020
                                                                                                    Hearing Time: 9:30 a.m.
                                        21
                                        22            This Court, having reviewed and considered Debtor’s Emergency Motion For Order Pursuant
                                        23   to 11 U.S.C. §§363, 1107 and 1108 (I) Authorizing Continued Use of Prepetition Bank Accounts; and
                                        24   (II) Granting Related Relief (the “Motion”)1; which came on for hearing in the above-referenced matter
                                        25   on the 22nd day of June, 2020, Debtor appearing by and through its proposed counsel, the law firm of
                                        26   Fox Rothschild LLP; and notice of the Motion having been provided to parties-in-interest noted in the
                                        27
                                                      1
                                                          All capitalized, undefined terms shall have the meaning ascribed to them in the Motion.
                                        28

                                             111652992.v2                                      1
                                              Case 20-12821-mkn         Doc 89     Entered 06/23/20 10:22:07         Page 2 of 6




                                        1   record; and it appearing that the relief requested is necessary to preserve Debtor’s ongoing operations,
                                        2   and in light of the circumstances and the emergency nature of the relief requested it appearing that no
                                        3   further notice need be given; and after due deliberation and sufficient cause appearing therefore, it is
                                        4   hereby:
                                        5             IT IS ORDERED that the Motion is GRANTED.
                                        6             IT IS FURTHER ORDERED that Debtor is authorized to continue using its integrated Cash
                                        7   Management System as described in the Motion.
                                        8             IT IS FURTHER ORDERED that Debtor is authorized to: (a) continue to use, with the same
                                        9   account numbers, the Bank Accounts in existence as of the date of entry of the order for relief (the
                                       10   “Petition Date”), (b) use, in their present form, all correspondence and business forms (including, but
                                       11   not limited to, letterhead, contracts, purchase orders and invoices), as well as checks and other
1980 Festival Plaza Drive, Suite 700




                                       12   documents related to the Bank Accounts existing immediately before the Petition Date, without
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   reference to its status as debtor-in-possession, and (c) treat the Bank Accounts for all purposes as

                                       14   accounts of Debtor as debtor-in-possession.

                                       15             IT IS FURTHER ORDERED that, within forty-five (45) days of the entry of this Order,

                                       16   Debtor must file with the Court a declaration of Jeffrey Perea, Chief Restructuring Officer, detailing

                                       17   Debtor’s compliance in transferring its pre-petition bank accounts maintained at First Republic Bank

                                       18   (“FRB”) to debtor-in-possession bank accounts compliant with section 345 of the Bankruptcy Code.
                                       19             IT IS FURTHER ORDERED that Debtor shall maintain records of all transfers, receipts and
                                       20   transactions within the Cash Management System, including the Bank Accounts, so that all transfers,
                                       21   receipts and transactions shall be adequately and promptly documented in, and ascertainable and
                                       22   traceable from, Debtor’s books and records.
                                       23             IT IS FURTHER ORDERED that, except as otherwise expressly provided in this Order and
                                       24   only to the extent funds are available in each applicable Bank Account, the Banks are authorized and

                                       25   directed to continue to use their commercially reasonable best efforts to service and administer the Bank

                                       26   Accounts as accounts of Debtor as debtor-in-possession, without interruption and in the ordinary

                                       27   course, and to receive, process, honor and pay any and all checks, drafts, wires and automated clearing

                                       28   house transfers issued and drawn (“Items”) on the Bank Accounts after the Petition Date by the holders

                                            111652992.v2                                  2
                                              Case 20-12821-mkn          Doc 89    Entered 06/23/20 10:22:07         Page 3 of 6




                                        1   or makers thereof, as the case may be; provided, however, that the Banks are not required to inspect any
                                        2   of the Items to determine when any such Item was issued, pre-petition or post-petition.
                                        3           IT IS FURTHER ORDERED that, to the extent permitted by an order of this Court other than
                                        4   this Order, the Banks are authorized and directed to continue to use their commercially reasonable best
                                        5   efforts to honor any debits made, drawn or issued in payment of prepetition claims; provided, however,
                                        6   that the Banks are not required to inspect any of the Items to determine when any such Item was issued,
                                        7   pre-petition or post-petition.
                                        8           IT IS FURTHER ORDERED that Debtor is authorized to pay the Banks all postpetition
                                        9   ordinary course bank fees, expenses and charges in connection with the Bank Accounts and the Cash
                                       10   Management System.
                                       11           IT IS FURTHER ORDERED that Debtor and the Banks are authorized to continue to perform
1980 Festival Plaza Drive, Suite 700




                                       12   pursuant to the terms of any prepetition documents and agreements governing the Bank Accounts, and
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   of any applicable laws, including statutes and rules.
                                       14           IT IS FURTHER ORDERED that Debtor is authorized to open any new Bank Accounts or
                                       15   close any existing Bank Account as Debtor deems necessary and appropriate in its sole discretion.
                                       16           IT IS FURTHER ORDERED that to the extent of any conflict between this Order and the
                                       17   Interim Order (I) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy
                                       18   Code, (II) Granting Adequate Protection Pursuant to Sections 361, 362, and 363 of the Bankruptcy
                                       19   Code, (III) Granting Liens and Superpriority Claims, and (IV) Modifying the Automatic Stay, and (V)
                                       20   Scheduling a Final Hearing (the “Interim Cash Collateral Order”), entered by the Court, the Interim
                                       21   Cash Collateral Order shall control.
                                       22           IT IS FURTHER ORDERED that FRB asserts various setoff rights with respect to funds held
                                       23   on deposit as of the Petition Date in the accounts of the following Debtors: TD Venture Fund LLC, PD
                                       24   Solar, Inc., Red Rose, Inc., PetersenDean Hawaii, LLC, PetersenDean Roofing and Solar Systems, Inc.,

                                       25   and PetersenDean Texas, Inc., pursuant to, inter alia, these Debtors’ depository account agreements

                                       26   with FRB, the U.C.C., the common law, and 11 U.S.C. § 553(a). As a result of its claimed setoff rights,

                                       27   in addition to various express security agreements, FRB also asserts a security interest in the pre-

                                       28   petition funds to which it claims a setoff right pursuant to, inter alia, 11 U.S.C. § 506(a). Nothing in

                                            111652992.v2                                  3
                                              Case 20-12821-mkn         Doc 89     Entered 06/23/20 10:22:07         Page 4 of 6




                                        1   this Order shall be deemed to modify, alter, diminish, increase, or affect in any way either FRB’s or the
                                        2   Debtors’ rights concerning FRB’s claimed setoff rights and security interests, and all such rights and
                                        3   interests are hereby expressly reserved.
                                        4           IT IS FURTHER ORDERED that Debtor and the Banks are authorized to take all actions
                                        5   necessary to effectuate the relief granted pursuant to this Order in accordance with the Motion. Any
                                        6   stay pursuant to Bankruptcy Rule 6004(h) or otherwise is hereby waived and Debtor is excepted from
                                        7   the operation of Bankruptcy Rule 6003(b), and the terms and conditions of this Order shall be
                                        8   immediately effective and enforceable upon its entry.
                                        9           IT IS FURTHER ORDERED that the Court retains jurisdiction with respect to all matters
                                       10   arising from or related to the implementation of this Order.
                                       11
1980 Festival Plaza Drive, Suite 700




                                       12   Prepared and respectfully submitted by:
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   FOX ROTHSCHILD LLP
                                       14   By    Brett A. Axelrod
                                               BRETT A. AXELROD, ESQ.
                                       15
                                               Nevada Bar No. 5859
                                       16      1980 Festival Plaza Drive, Suite 700
                                               Las Vegas, Nevada 89135
                                       17   [Proposed] Counsel for Debtor
                                       18
                                       19   APPROVED/DISAPPROVED:
                                       20   OFFICE OF THE UNITED STATES TRUSTEE
                                       21
                                            By       /s/ Edward M. McDonald Jr.
                                       22        Edward M. McDonald Jr.,
                                                 Trial Attorney for Tracy Hope Davis,
                                       23        United States Trustee
                                                 Foley Federal Building
                                       24
                                                 300 Las Vegas Boulevard South, Suite 4300
                                       25        Las Vegas, Nevada 89101

                                       26
                                       27
                                       28

                                            111652992.v2                                  4
                                              Case 20-12821-mkn        Doc 89    Entered 06/23/20 10:22:07   Page 5 of 6




                                        1   ACF FINCO I, LP
                                        2
                                            By      /s/ Gregory E. Garman
                                        3        Gregory E. Garman
                                                 Nevada Bar No. 6654
                                        4        Garman Turner Gordon LLP
                                                 7251 Amigo Street, Suite 210
                                        5
                                                 Las Vegas, Nevada 89119
                                        6
                                        7   FIRST REPUBLIC BANK

                                        8   By /s/ Jamie K. Combs
                                               Natalie L. Winslow
                                        9
                                               Nevada Bar No. 12125
                                       10      Jamie K. Combs
                                               Nevada Bar No. 13088
                                       11      AKERMAN, LLP
                                               1635 Village Center Cir., Suite 200
1980 Festival Plaza Drive, Suite 700




                                       12      Las Vegas, NV 89134
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                       14   ZIONS BANCORPORATION, N.A.

                                       15   By      /s/ Michael Fletcher
                                                 Michael Fletcher
                                       16        Frandzel Robins Bloom & Csato, L.C.
                                                 1000 Wilshire Boulevard, 19th Floor
                                       17
                                                 Los Angeles, CA 90017
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28

                                            111652992.v2                               5
                                              Case 20-12821-mkn          Doc 89     Entered 06/23/20 10:22:07         Page 6 of 6




                                        1                  CERTIFICATION OF COUNSEL PURSUANT TO LOCAL RULE 9021
                                        2       In accordance with Local Rule 9021, counsel submitting this document certifies as follows:
                                        3                     The Court has waived the requirement of approval in LR 9021(b)(1).
                                        4
                                                              No party appeared at the hearing or filed an objection to the motion
                                        5
                                                              I have delivered a copy of this proposed order to all counsel who appeared
                                        6                     at the hearing, any unrepresented parties who appeared at the hearing, and
                                                              each has approved or disapproved the order, or failed to respond, as
                                        7                     indicated below:
                                        8
                                                                EDWARD M. MCDONALD JR.,
                                        9                       TRIAL ATTORNEY
                                                                OFFICE OF THE UNITED STATES
                                       10                       TRUSTEE
                                       11                         Approved / Disapproved
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                              I certify that this is a case under Chapter 7 or 13, that I have served a
          (702) 262-6899




                                       13                     copy of this order with the motion pursuant to LR 9014(g), and that no
                                       14                     party has objected to the form or content of the order.

                                       15                                                      ###

                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28

                                            111652992.v2                                   1
